COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00164-CV


JOSEPH YAMMINE                                                        APPELLANT

                                         V.

EMAD SAUKI TAQ                                                          APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-002068-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered the parties’ “Motion To Remand.” It is the court’s

opinion that the motion should be granted; therefore, we set aside the trial court’s

judgment without regard to the merits and remand this case to the trial court to

render judgment in accordance with the parties’ agreement. See Tex. R. App. P.



      1
       See Tex. R. App. P. 47.4.
42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388

(Tex. 1995).

                                              PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: October 2, 2014




                                 2